Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
            The primary reasons for allowance are an image forming apparatus comprising: a rotatable photosensitive member; a charging unit configured to charge the photosensitive member; a developing unit configured to develop an electrostatic latent image formed on the photosensitive member by using toner; a support frame supporting the photosensitive member; and a sensor unit detachably attached to the support frame in a direction that intersects a rotation-axis direction of the photosensitive member and comprising: a potential sensor configured to measure a potential of the photosensitive member; a support portion supporting the potential sensor at an area from the charging unit to the developing unit in a rotational direction of the photosensitive member; a fixing portion fixed to the support frame at a position opposite to the potential sensor with respect to the photosensitive member when viewed from the rotation-axis 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Koyanagi et al. (US 2015/0063863) and Ohata et al. (US 2016/0109848) disclose an image forming apparatus including an electric board.
            Owaki et al. (US 6,285,385) and Ariizumi (US 2012/0051763) disclose an image forming apparatus including a potential sensor. 


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        January 7, 2022